Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of No. 3:  The proposed amendment is not entered because the changes of the concentration range “from about 0.5 to about 7 wt %” to “0.8 to about 3 wt %” raises a new issue that would require further consideration and/or search.  Pursuant to the procedures under AFCP 2.0 , further consideration was made to the claim amendment; examiner views that the amendment would not overcome obviousness of the claimed invention in view of cited prior art.  See below, continuation of No.12. 

Continuation of No. 12:
Applicant asserts that the present invention surprisingly exhibited high level of SPF (174.67) with only 2.01 % of styrene/acrylates copolymers as compared to Spaulding example which contained 5 wt % of the SPF booster (163).  However, such comparison is not well taken as the compositions contain different amounts of sunscreen agents; while both formulations contain the same amount of avobenzone, homosalate and octisalate, Spaulding example A contains 6 wt % of oxybenzone (benzophenone-3) and only 2.4 wt % of octocrylene, whereas Example A contains no oxybenzone, 10 wt % of octocrylene and diethylhexyl syringylidene malonate, which is a known photostabilizer.  Due to such differences of active sunscreen concentration and variable of using the known photostabilizer, it is unclear whether there is significance of the difference of the SPF between the Spaulding example A and present Example A. 

	Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, prior art teaches using 5 wt % of the SPF booster with a given composition of sunscreen agents.  Discovery of an optimal concentration of the SPF booster per the type and amount of sunscreen agents used would have taken only ordinary skill in the art.  

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617